Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on September 4, 2020. Claims 1-13 and 22 are pending.  
Priority
Application 17/012,746 was filed on September 4, 2020.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Specification
The abstract of the disclosure is objected to because of the following: 
In line 1, “devices” should read “device”;
In line 2, “that are” should read “and that is”;
In line 3, “item” should read “items”;
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
 In paragraph 5, line 6, “fastening” should read “fastenings”;
In paragraph 5, line 15, “elongate” should read “elongated”;
In paragraph 8, line 1, “of the band” should read “band of the”;
In paragraph 11, line 1, “band” should read “bands”;
In paragraph 11, line 4, “band of dual” should read “bands of the dual”
In paragraph 14, line 3, “tabs have” should read “tab has”;
In paragraph 18, line 8, “belts” should read “belt”;
In paragraph 18, line 12, “elongate” should read “elongated”;
In paragraph 22, line 1, “band” should read “bands”;
In paragraph 22, line 3, “band” should read “bands”;
In paragraph 23, line 5, “between the first ends and second ends of the first and second ends” should read “between the first and second ends”;
In paragraph 25, line 1, “methods discloses” should read “method disclosed”;
In paragraph 37, line 1, “an dual band” should read “a dual band”;
In paragraph 38, line 1, “an dual band” should read “a dual band”;
In paragraph 41, line 2, “flash light” should read “hammer”;
In paragraph 47, line 18, “of F2” should read “or F2”;
In paragraph 47, line 21, “of F2” should read “or F2”;
In paragraph 47, line 21, “the a lower face” should read “a lower face”;
In paragraph 53, line 13, “elongate” should read “elongated”;
In paragraph 53, line 16, “each of” should read “each of the elastic bands”;
In paragraph 53, line 24, “methods discloses” should read “method disclosed”.
Appropriate correction is required.
Drawings
The drawings are objected to because of the following: 
In Figure 1B, “100” should read “200”;
In Figure 4A, “262” should read “162”;
In Figure 5B, reference character “210” in the top right of the figure, referencing the second elastic band, should read “220”;

    PNG
    media_image1.png
    659
    1507
    media_image1.png
    Greyscale

In Figure 9, “221” should read “212”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1, 5, 7, 8, and 10 are objected to because of the following informalities:  
In claim 1, line 4, “two belts loops” should read “two belt loops”;
In claim 1(a), line 3, “elongate” should read “elongated”;
In claim 5, line 3, “of the of the” should read “of the”;
In claim 7, line 2, “band” should read “bands”;
In claim 7, line 5, “band” should read “bands”;
In claim 7, line 6, “the end fastening” should read “the second fastening”;
In claim 8, line 5, “between the first ends and second ends of the first and second ends” should read “between the first and second ends”;
In claim 10, line 3, “tabs have” should read “tab has”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trochlil-Crist (US Publication No. 2009/0139014 A1) in view of Scott et al. (US Patent No. 11,022,402 B1).
Regarding Claim 1, Trochlil-Crist teaches an adjustable belt loop fastening device (Abstract, lines 1-2) configured to extend between and be affixed to a plurality of belt loops on a garment (Abstract, lines 10-14) and, while in use and affixed to the plurality of belt loops, to selectively lessen distance between belt loops by applying force directly to the belt loops to bias two belt loops toward one another to secure a garment waistline to a wearer (Abstract, lines 2-4); and a first fastening tab (mating attachment 109, Fig. 4) directly and permanently connected to each first end of each of the elastic bands and a second fastening tab (other mating attachment 109, Fig. 4) directly permanently connected to each second end of each of the elastic band, each fastening tab is more rigid than each elastic band (Par. 22, lines 23-26), and configured to fold inwardly towards one another along a longitudinal axis of the dual band adjustable belt loop fastening device and securely engage a portion of the first or second elastic band while in use to affix the device (Par. 25, lines 1-3) and selectively lessen the distance between belt loops of the garment waistline (Par. 25, lines 16-18). Trochlil-Crist lists materials used for the fastening tabs, such as Velcro (trademark), snaps, magnets, buttons, hooks, and clips, each of which are known to be more rigid than elastic bands.
Trochlil-Crist does not disclose; however, Scott teaches a dual band (Col. 5, lines 15-17) configured to affix items thereon or thereto (Col. 5, lines 55-57); and a first and second elastic band (Col. 5, lines 9-10 and 15-17) that are formed of different materials (Col. 5, lines 12-13) and are directly laterally adjacent to one another (Fig. 5) within the dual band adjustable belt loop fastening device, each elastic band having a substantially same elongated shape (Col. 4, line 57) and a first end (first end 14) and a second end (second end 16) that are spaced apart relative to one another (Col. 4, lines 58-59). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the band of Trochlil-Crist to include two elastic bands so that firearm cartridges, magazines, or other hardware could be carried between the two bands as taught by Scott.
Regarding Claim 2, neither Trochlil-Crist nor Scott discloses wherein each elastic band comprises a two way stretch fabric having greater stretch along the longitudinal axis of the device than in other directions of the device. However, two-way stretch fabric having greater stretch along the longitudinal axis is well known in the art of garments and garment accessories. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected a two-way stretch fabric having greater stretch along the longitudinal axis for each band used by Scott so that more flexibility will be available in adjusting the length of the device on a wearer. It is also common knowledge to choose material that has sufficient strength, durability, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.
Regarding Claim 4, Trochlil-Crist does not disclose; however, Scott teaches each elastic band is a woven fabric (Col. 5, lines 12-13). Woven fabric creating an elastic band is well known in the art of garments and garment accessories. Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have chosen woven fabric for the elastic band as taught by Scott. It is also common knowledge to choose material that has sufficient strength, durability, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.
Regarding Claim 5, neither Trochlil-Crist nor Scott discloses wherein the elastic band having the least elasticity of the first and second elastic bands comprises a nylon and polyester blend and the elastic band having the most elasticity of the first and second elastic bands is a polyester fabric. However, the use of nylon and polyester in elastic fabric material is well known in the art of garments and garment accessories. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected an elastic material comprised of a nylon and polyester blend for the band having the least elasticity used by Scott, and furthermore, to have selected an elastic material comprised of a polyester fabric for the band having the most elasticity used by Scott. It is also common knowledge to choose material that has sufficient strength, durability, and potential aesthetics, etc., for the application, intended use, and design considerations for that material.
Regarding Claim 6, Trochlil-Crist teaches the band having hook or loop fasteners affixed on its outer surface that are configured to engage and temporarily fasten to the first and second fastening tabs (Par. 22, lines 16-17).
Regarding Claim 7, Trochlil-Crist does not disclose; however, Scott teaches wherein the first ends of the first and second elastic bands converge with one another (Col. 5, lines 24-28) at a connection point of the first fastening tab with each first end and the first fastening tab permanently attached to one another (Col. 6, lines 7-8), and the second ends of the first and second elastic bands converge with one another (Col. 5 lines 31-34) at a connection point of the second fastening tab with each second end and the second fastening tab permanently attached to one another (Col. 6, lines 8-10). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to permanently attach the first ends of the two bands and the first fastener all together at the first end of the device as well as respectively the same to the second end as taught by Scott so that it would add convenience for a user to manipulate only one solid fastener for each end of the device.
Regarding Claim 8, Trochlil-Crist does not disclose; however, Scott teaches wherein the first and second elastic bands are permanently secured to one another internally within the device along the longitudinal axis of the device (Col. 5, lines 42-53) and form a plurality of openings (receptacles 29) extending from a top to bottom of the device along the longitudinal axis of the device, the plurality of openings formed in between the first ends and second ends of the first and second ends of the first and second elastic bands (Col. 5, lines 53-54). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the band of Trochlil-Crist to incorporate receptacles within the band so that firearm cartridges, magazines, or other hardware could be carried along with a personal firearm as taught by Scott.
Regarding Claim 9, Trochlil-Crist does not disclose; however, Scott teaches wherein each of the plurality of openings extending from a top to bottom of the device along the longitudinal axis of the device (Fig. 5) are configured to receive items therein and/or securely attach items onto the dual band adjustable belt loop fastening device (Col. 5, lines 55-57). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the band of Trochlil-Crist to incorporate receptacles within the band so that firearm cartridges, magazines, or other hardware could be carried along with a personal firearm as taught by Scott.
Regarding Claim 10, Trochlil-Crist teaches wherein the first and second fastening tabs each have opposing first and second faces (exterior surface 103 and interior surface 104) in which the first face of each fastening tabs have the same hook or loop fasteners positioned thereon (Par. 22, lines 9-11) that are configured to fold inwardly towards one another along axes that are transverse to the longitudinal axis of the dual band adjustable belt loop fastening device and securely engage a portion of the first or second elastic band (Par. 25, lines 1-3) while in use to affix the device and selectively lessen distance between belt loops of the garment waistline (Par. 25, lines 16-18).
Regarding Claim 12, Trochlil-Crist teaches wherein a protective fabric is permanently attached over peripheral edges of each fastening tab to minimize abrasiveness and potential lacerations occurring when contacting the peripheral edges of each fastening tab (Par. 22, lines 12-15; Fig. 4). Additionally, the use of protective coverings for materials that could cause irritation or injury to a wearer is well known in the art of garments and garment accessories to provide comfort to the user. 
Regarding Claim 13, Trochlil-Crist does not disclose; however, Scott teaches wherein the device is configured to affix tools, holsters, smartphones, or any combination thereof on or within an opening in the device (Col. 5, lines 55-57). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the band of Trochlil-Crist to incorporate receptacles within the band so that firearm cartridges, magazines, or other hardware could be carried along with a personal firearm as taught by Scott.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trochlil-Crist (US Publication No. 2009/0139014 A1) in view of Scott et al. (US Patent No. 11,022,402 B1) and further in view of Janakus et al. (US Publication No. 2010/0235967 A1).  
Regarding Claim 3, neither Trochlil-Crist nor Scott discloses; however, Janakus teaches wherein one of the first and second bands has less elasticity than the other elastic band (Par. 43, lines 3-6). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the bands of Scott to incorporate more elasticity in the inner band for increased flexibility and comfort to the wearer and to incorporate less elasticity in the outer band for more rigidity to hold a firmer position of the adjustable belt loop fastening device on the wearer.  
Regarding Claim 11, Trochlil-Crist does not disclose; however, Janakus teaches wherein a hook and loop fastener is arranged on a second face of either the first or second fastening tab but not both fastening tabs and is further configured to engage the hook and loop fasteners arranged on the first face of the other fastening tab while in use (Par. 38, lines 12-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the tabs of Trochlil-Crist by attaching hook and loop fasteners as taught by Janakus to opposite faces of the first and second fastening tabs so that a full, closed loop could be formed by the band(s). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trochlil-Crist (US Publication No. 2009/0139014 A1) in view of Scott et al. (US Patent No. 11,022,402 B1) and further in view of Schantz (US Patent No. 8,172,080 B1). 
Regarding Claim 22, neither Trochlil-Crist nor Scott discloses; however, Schantz teaches a kit comprising one or a plurality of adjustable belt loop fastening device(s) and packaging with the one or plurality of adjustable belt loop fastening device(s) packaged therein (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have packaged one or a plurality of belt loop fastening devices so that the device(s) could be shipped without sustaining damage.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wexelbaum (US Publication No. 2020/0253309), Escudero Munoz (US Publication No. 2009/0007316 A1), Fusillo (US Publication No. 2022/0132962 A1), Kjar (US Publication No. 2014/0208485 A1), Biesel (US Patent No. D750,343 S), and Weighill (US Patent No. D955,569 S) teach similar fastening devices to cinch and hold the width between a plurality of loops or straps of pants, seatbelts, face masks, etc., but with single bands rather than dual bands. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/A.N.H./Examiner, Art Unit 3677